DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
By the Preliminary Amendment of 02/26/2020, claims 1-20 are cancelled and claims 21-36 added.  Claims 21-36 are currently pending in the instant Application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCall et al., US 5,921,239 in view of Gary Fraze, US 2012/0174355.
Regarding claim 1, McCall discloses an interface assembly (10 in Figure 1 as per Column 3, lines 7-15) for use in providing a breathing treatment (as per Column 1, lines 4-10, being for respiratory  supply of oxygen), the interface assembly comprising: a mask (the assembly of seal 12, body 14 and frame 20 as per Column 3, lines 7-15), the mask comprising a frame (20 apart from lugs 65) and a seal (12) supported by the frame(20 urging 12 against the face as recited) ; headgear (21 apart from 24) connected to the mask: and a break-fit assembly (adjustments 24 and lugs 65 as per Column 4, lines 33-39, a break fit assembly by way of allowing adjustment of the loop of 22 rearward of 24 by coupling and decoupling the recited Velcro attachment about 65) configured to selectively lengthen (via Velcro adjustments 24 as per Column 3, lines 10-20) a loop defined  (that formed by 20 and of the lower unit of strap 22 rearward of 24 about the head of the patient in use, it is noted that 22 is joined to 65 of the 
McCall discloses said selective lengthening to be by way of coupling and decoupling a Velcro attachment such as would be effectively resistant to elongation prior to complete decoupling between 24 and 65.  Thus McCall does not disclose configuration to selectively lengthen when a predetermined force has been exceeded and return the loop to a use length when the predetermined force has not been exceeded.  McCall does not disclose said break-fit assembly to comprise a mechanical coupling that resists elongation from a first length to a second length until a force is applied that exceeds a predetermined force, wherein the mechanical coupling comprises a first component and a second component, and a biasing member, wherein the first component and the second component are joined by the biasing member, and wherein the biasing member creates a return force between the first component and the second component when the break-fit assembly elongates from the first length to the second length.
Fraze teaches a break-fit assembly (Figure 1, adjustment strip 10 and locking mechanism 20 as per Paragraph 42) configured to selectively lengthen a loop (that formed by strap 2 and boot 1 of Fraze, as when releasing is desired as per Paragraph 48 thus lengthening the loop formed by 2 and 1) when a predetermined force (the maximum force below F2 prior to F2 being met as per Paragraph 48) has been exceeded and return the loop to a use length (that corresponding to the recited desired position of Paragraph 48) when the predetermined force has not been exceeded (as when F1 is applied as per Paragraph 48); wherein the break-fit assembly comprises a mechanical coupling (the coupling between 10 and 20 as shown in Figure 10 particularly by engagement of spring 23 and teeth 11 as per Paragraph 48) that resists elongation from a first length to a second length (no movement in the rearward direction occurring  under normal use and stress as recited) until a force is applied that exceeds a predetermined force (as when F2 is applied), wherein the mechanical coupling comprises a first component (10) and a 
Fraze is analogous by way of being from the field of adjustable strap couplings for wearable articles.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify McCall by substituting the break-fit assembly of Fraze for the break-fit assembly in McCall, effectively disposing 10 and 20 of Fraze in place of 56 and 24 of McCall in McCall.  It would have been obvious to do so for the purpose as taught by Fraze in Paragraph 12 thereof of providing easy adjustment with one hand.
Regarding claim 23, the mechanical coupling (10 and 20 of Fraze in the modified McCall) requires a first force to disconnect (F2 as per Paragraph 48 of Fraze), the first force exceeding the predetermined force (being greater than the maximal force below F2 required to be exceeded for rearward movement in Fraze), and a second force to reconnect (F1 of Fraze), the second force being less than the first force (F2 being a greater amount of force as per Paragraph 48, as dictated by the different angles of sides 13 and 14 of teeth 11 acting on spring 23).
Regarding claim 24, the modified Todd discloses the invention essentially as claimed as discussed above and further a first force (F2 as taught by Fraze).  However, the modified Todd does not disclose said first force (F2 of Fraze) to be about 4N or more as required by claim 24, being rather silent as to a numeric force value.  Fraze teaches a first force sufficiently large to prevent movement in the rearward direction under normal use while allowing movement when desired (Paragraph 48 of Fraze) 
Regarding claims 25 and 26, first component (10 of Fraze as shown in Figure 10 thereof) comprises a post (10 being an elongated, pole-shaped form in the horizontal direction as depicted) with a head (the left-extreme of 10 as depicted in 10 including the left-most set of teeth 11).
Regarding claim 27, the head has a gently sloping portion (side 13 of teeth 11 as per Paragraphs 43 and 48 of Fraze, gently sloping at lower angle α) and a more severely angled portion (side 14 of teeth 11, having greater angle β).
Regarding claim 28, the second component (20 of Fraze) comprises a receptacle (receiving 10 between brackets thereof as per Paragraph 45 of Fraze) with an opening (the right-most opening of 20 formed by guides 22 as shown in Figure 10 of Fraze whereby 10 transfixes 20).
Regarding claim 29, the post (10 of Fraze) the post extends through a wall (the outer wall of 20, as visible in Figure 1 of Fraze, formed by base plate 21 and cover 26 thereof as per Paragraphs 44 and 45 of Fraze transfixed by 10 as shown in Figure 10) that defines the receptacle.
Regarding claims 30 and 31, the receptacle has a gently sloping portion (the side of spring disposed to contact side 13 of 11 in use, labelled “A” in the marked version of Figure 11 of Fraze below spring 23 being shaped similar to teeth 11 as per Paragraph 48 Fraze thus having similarly differential-angled sides as depicted, more gently sloping relative to horizontal as depicted), and a more sharply 


    PNG
    media_image1.png
    439
    501
    media_image1.png
    Greyscale

Regarding claim 32, the biasing member (23 of Fraze) is positioned within the second component (positioned within 20, particularly within 22 thereof as per Paragraph 45 of Fraze).
Regarding claim 33, said biasing member overlays at least a portion of each of the first component and the second component (as shown in Figure 10 of Fraze, spring 23 extending generally horizontally and overlaying 10 from above and below and overlaying 20 from a direction of the central axis of 20 up and down).
Regarding claim 34, the biasing member is a spring (23 of Fraze is a spring as per Paragraph 465 thereof).
Regarding claim 35, the biasing member is an elasticated or resilient sleeve (23 being a spring as per Paragraph 45, and being disposed above and below 10 along a longitudinal axis thereof thus a sleeve relative to 10 by way of being a containing structure wherein 10 fits).
Regarding claim 36, said the mask (seal 12, body 14 and frame 20 of McCall as per Column 3, lines 7-15 thereof), the headgear (22 of McCall) and the break-fit  assembly (10 and 20 of Fraze, in the modified McCall as detailed regarding claim 1, in place of 24 and 65 of McCall) define a loop (as shown by 12, 20 and 22 of McCall in Figures 1 and 8 thereof, looped about the head of the patient in Figure 1) and wherein upon application of a force exceeding the predetermined force (f2 being applied at 10 and 20 of Fraze as per Paragraph 48 of Fraze), the resulting elongation of the loop is sufficient to allow a user to don and position the interface assembly on the user's head and face or to allow the user to remove the interface assembly from the user's head and face (elongation in 10 and 20 of Fraze being relative to the secured position thus resulting in increased loop length in the modified McCall beyond the circumference of the head thus allowing donning and removal).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCall and Fraze as applied to claim 21 above, and further in view of Carroll et al., US 2009/0211583. McCall does not disclose said headgear to be substantially nonstretch.
Carroll teaches a headgear (210 in Figure 11 as per Paragraph 81) of an interface assembly for breathing gas delivery (as shown in Figure 1 as per Paragraphs 43 and 44) wherein the headgear is substantially nonstretch (non-extensible, having material to eliminate elasticity as per Paragraph 82)
Carroll is analogous by way of being from the field of patient interfaces having headgear.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the nonstretch material of Carroll as the material of the headgear of McCall.  It would have been obvious to do so for the purpose of achieving the headgear of McCall with a known, suitable material in the art of respiratory interfaces and for the purpose as taught by Carroll in Paragraph 82 thereof of eliminating elasticity and mask bounce.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785